       Case 2:20-cv-04537-CSMW Document 20 Filed 08/20/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARSELINO CANDELARIA,                    :                    CIVIL ACTION
                    Plaintiff            :
               v.                        :
KILOLO KIJAKAZI,                         :
Acting Commissioner of the               :
Social Security Administration,          :
                      Defendant          :                    NO. 20-4537

                                         ORDER

      AND NOW, this 20th day of August, 2021, for the reasons contained in the court’s

Memorandum of today, it is hereby ORDERED that Plaintiff’s request for review (Document No.

14) is DENIED.




                                         BY THE COURT:



                                            /s/ Carol Sandra Moore Wells          _____
                                         CAROL SANDRA MOORE WELLS
                                         United States Magistrate Judge
